Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Dreis on 01-07-2021.
The application has been amended as follows: 
	In the claims:
--Claim 11, line 5: “the” has been deleted from between “additive manufacturing” and “desired geometries”.
--Claim 11, line 6: “a 3-dim article” has been changed to --a 3-dim article--.
--Claim 11, line 7: “the surface” had been changed to --a surface--.
--Claim 11, line 27: “a heat treatment” has been changed to --the heat treatment--.
--Claim 11, line 27: “a sintered 3-dim ceramic article” has been changed to --the sintered 3-dim ceramic article--.
--Claim 11, line 28: “a Volume F” has been changed to --the Volume F--.
--Claim 13, line 5: “sintering” has been changed to --heat treatment--.
--Claim 15, line 2: “the shape” has been changed to --a shape--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowances is that the prior art does not fairly teach or suggest a printing sol with the constituents as claimed that would exhibit a pre-sintered sol volume that is more than 200% greater than a sintered volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN SNELTING/Primary Examiner, Art Unit 1741